


FIRST AMENDMENT TO CREDIT AGREEMENT, SECURITY AGREEMENT AND SUBSIDIARY GUARANTY
This FIRST AMENDMENT TO CREDIT AGREEMENT, SECURITY AGREEMENT AND SUBSIDIARY
GUARANTY, dated as of August 9, 2013 (this “Amendment”), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana corporation,
(b) EMMIS OPERATING COMPANY (the “Borrower”), an Indiana corporation,
(c) JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative
Agent”) and (d) certain Lenders (as defined in the Credit Agreement defined
below) party to that certain Credit Agreement, dated December 28, 2012 (the
“Credit Agreement”) and to that certain Security Agreement, dated December 28,
2012 (the “Security Agreement”). Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement, and if not defined therein, in the Security Agreement.
WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement, the Security Agreement and the Subsidiary
Guaranty as specifically set forth in this Amendment;
WHEREAS, the Credit Parties have formed TAGSTATION, LLC, an Indiana limited
liability company (“TagStation” or the “New Subsidiary”) as a Wholly-Owned
Subsidiary;
WHEREAS, the Credit Parties have formed NEXTRADIO, LLC, an Indiana limited
liability company and desire to designate such entity as an Excluded Subsidiary;
WHEREAS, the parties hereto desire to add the New Subsidiary as a “Subsidiary
Guarantor” under the Credit Agreement, as a “Grantor” under the Security
Agreement, as a “Guarantor” under the Subsidiary Guaranty and as a “Pledgor”
under the Pledge Agreement; and
WHEREAS, the Borrower and certain of its Affiliates desire to license certain
intellectual property to be contributed to TagStation through one or more
Affiliates for the purpose of enabling radio broadcasting and related
advertising services on certain smartphone or other mobile devices.
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent and the Lenders hereby agree as follows:
§1.Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
A.    The defined term “Excluded Subsidiaries” in Section 1.01 of the Credit
Agreement is hereby amended by replacing “Emmis New York Radio License LLC and
Emmis New York Radio LLC,” in clause (b) thereof with “Emmis New York Radio
License LLC, Emmis New York Radio LLC and any NextRadio License Subsidiary,”
B.    The defined term “Financial Subsidiaries” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Financial Subsidiaries” means any Subsidiary of the Borrower (including,
without limitation, the Excluded Subsidiaries) other than (i) Emmis Radio
License Corporation of New York, a California corporation, and each of its
Subsidiaries and (ii) any NextRadio License Subsidiary. Notwithstanding anything
to the contrary contained herein and for




--------------------------------------------------------------------------------



the avoidance of doubt, it is understood and agreed that with respect to any
financial or numerical calculation herein (including, without limitation,
Consolidated Net Income) in reference to Financial Subsidiaries, such
calculation with respect to the Austin Partnership, RAM and any other Non-Wholly
Owned Subsidiary shall be calculated only to the extent of the Borrower’s and
the Subsidiaries’ aggregate equity percentage of ownership in the Austin
Partnership, RAM or such Non-Wholly Owned Subsidiary, as applicable.
C.    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Subsidiary Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“NextRadio License Agreements” means any intellectual property license agreement
entered into between TagStation, LLC and a NextRadio License Subsidiary from
time to time, in form and substance reasonably satisfactory to the
Administrative Agent (provided that a license agreement substantially in the
form attached hereto as Exhibit B shall be deemed to be reasonably satisfactory
to the Administrative Agent), providing for a non-exclusive, non-transferrable
license from TagStation, LLC to such NextRadio License Subsidiary to use the
TagStation IP within the United States of America, including its territories and
possessions.
“NextRadio License Subsidiary” means NextRadio, LLC, an Indiana limited
liability company, and any other subsidiary of TagStation, LLC formed for the
purpose of entering into a NextRadio License Agreement as licensee thereunder.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect






--------------------------------------------------------------------------------



to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.


“TagStation Transaction Documents” means, collectively, the NextRadio License
Agreements, the TagStation International License Agreements, the TagStation IP
Escrow Agreement, the TagStation Call Option Agreement and any other documents
or instruments executed in connection therewith.
“TagStation Call Option Agreement” means any agreement, in form and substance
reasonably satisfactory to the Administrative Agent (provided that a call option
agreement the terms of which are substantially in accordance with the governance
plan attached hereto as Exhibit C shall be deemed to be reasonably satisfactory
to the Administrative Agent), whereby Emmis Radio, LLC grants certain members of
the United States radio industry a right, but not the obligation, to purchase
all of the equity interests owned by Emmis Radio, LLC in TagStation, LLC at a
price equal to the greater of (i) the fair market value (determined by an
appraisal process) of such equity interests in TagStation, LLC, net of payments
made or to be made by members of the United States radio industry to fund
payments to wireless carriers for enabling FM receivers in wireless devices or
(ii) two times the costs incurred by Emmis Radio, LLC and its affiliates (prior
to the second anniversary of the commencement of the first agreement between a
NextRadio License Subsidiary and a wireless carrier) in connection with the
creation and operation of the TagStation Software, the NextRadio App,
TagStation, LLC and the NextRadio License Subsidiaries (as determined by an
appraisal process based upon evidence provided by Emmis Radio, LLC).
“TagStation International License Agreements” means any intellectual property
license agreement entered into between TagStation, LLC and any Subsidiary
(including, without limitation, Foreign Subsidiaries) from time to time, in form
and substance reasonably satisfactory to the Administrative Agent, providing for
an exclusive, royalty-free, perpetual license from Tag Station, LLC to such
Subsidiary to use the TagStation IP outside the United States of America,
including its territories and possessions.
“TagStation IP” means any and all intellectual property contributed to or
otherwise owned by TagStation, LLC related to the software program and related
business commonly known as TagStation, and the software application and related
businesses commonly known as NextRadio.
“TagStation IP Escrow Agreement” means any agreement between TagStation, LLC and
a third-party intellectual property warehousing provider, in form and substance
reasonably satisfactory to the Administrative Agent, providing for the
warehousing of the TagStation IP Source Code for the benefit of certain parties
under the TagStation Transaction Documents on terms reasonably customary for
such third-party intellectual property escrow agreements.






--------------------------------------------------------------------------------



“TagStation IP Source Code” means any computer source code comprising part of
the TagStation IP.


D.    The defined term “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by adding the following proviso at the end of such definition:
“provided, however, that the definition of ‘Obligations’ shall not create any
guarantee by any Subsidiary Guarantor of (or grant of security interest by any
Subsidiary Guarantor to support, as applicable) any Excluded Swap Obligations of
such Subsidiary Guarantor for purposes of determining any obligations of any
Subsidiary Guarantor.”
E.    The defined term “Permitted Encumbrances” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the “; and” at the end of clause (g)
thereof with “;”, replacing the “.” at the end of clause (h) thereof with “;”
and adding two new clauses (i) and (j) to the end thereof read as follows:
“(i) Liens, licenses, or other restrictions or encumbrances on the TagStation IP
Source Code pursuant to the TagStation IP Escrow Agreement; and”


“(j) Liens, licenses, or other restrictions or encumbrances pursuant to the
TagStation Call Option Agreement.”


F.    Section 6.03(c) of the Credit Agreement is hereby amended by replacing the
“; and” at the end of clause (iii) thereof with “;”, replacing the “.” at the
end of clause (iv) thereof with “; and” and adding a new clause (v) thereof to
read as follows:
“(v) Asset Dispositions pursuant to the TagStation Call Option Agreement;
provided that true and complete copies of the executed TagStation International
License Agreements have been delivered to the Administrative Agent prior to any
such Asset Disposition; provided, further, for the avoidance of doubt, it is
understood and agreed that all such Asset Dispositions (and any Asset
Dispositions of the TagStation IP) shall be subject to Section 2.11(c)(i)”


G.    Section 6.08 of the Credit Agreement is hereby amended by replacing the
word “and” at the end of clause (d) thereof with “;”, replacing the “.” at the
end of clause (e) thereof with “;” and inserting a new clause (f) at the end
thereof as follows:
“(f) transactions pursuant to the TagStation Transaction Documents.”


§2.    Amendment to Security Agreement. The Security Agreement is hereby amended
as follows:
A.    The defined term “Excluded Assets” in Section 1 of the Security Agreement
is hereby amended and restated in its entirety as:
“Excluded Assets” means (i) any lease, license, permit or any other contract,
document, instrument or agreement (collectively, “Contracts Collateral”) to
which a Grantor is a party or any of its rights or interests thereunder if and
for so long as the grant of such security interest shall constitute or result in
(a) the abandonment, invalidation or unenforceability of any right, title or
interest of the Grantor therein, (b) a violation of a






--------------------------------------------------------------------------------



valid and enforceable restriction in respect of such Contracts Collateral (1)
contained in the documents evidencing or constituting such Contracts Collateral,
in favor of the other party to such Contracts Collateral or (2) under any law,
regulation, permit, order or decree of any Governmental Authority, in each case
unless and until all required material consents shall have been obtained or (c)
a breach or termination (or result in any party thereto having the right to
terminate) pursuant to the terms of, or a default under, such Contracts
Collateral (other than, in each case, to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code or any other applicable law or principles of equity),
provided, however, that such security interest shall attach immediately at such
time as the condition causing such abandonment, invalidation, unenforceability
or breach or termination, as the case may be, shall be remedied and, to the
extent severable, shall attach immediately to any portion of such Contracts
Collateral that does not result in any of the consequences specified in the
immediately preceding clause (a), (b) or (c) including, without limitation, any
proceeds of such Contracts Collateral and (ii) the TagStation IP.
B.    Section 4.7 of the Security Agreement is hereby amended by adding the
following proviso at the end thereof:
“Notwithstanding the foregoing, amounts received from any Credit Party that is
not a Qualified ECP Guarantor shall not be applied to the Secured Obligations
that are Excluded Swap Obligations.”


§3.    Amendment to Subsidiary Guaranty. The Subsidiary Guaranty is hereby
amended as follows:
A.    The following new Section 24 is hereby inserted in the Subsidiary Guaranty
that reads as follows:
24. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 24 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 24 or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 24 shall remain
in full force and effect until payment in full of all Liabilities (other than
contingent indemnity obligations which have not been asserted) and other amounts
payable under this Guaranty and until the Facility Documents are no longer in
effect. Each Qualified ECP Guarantor intends that this Section 24 constitute,
and this Section 24 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


§4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the receipt subject to the satisfaction or waiver
by the Administrative Agent on behalf of the Required Lenders of the following
conditions precedent (the “Amendment Effective Date”):






--------------------------------------------------------------------------------



A.    each of the representations and warranties set forth in Section 4 of this
Amendment shall be true and correct in all material respects as of the date of
this Amendment;
B.    the Administrative Agent shall have received a counterpart signature page
to this Amendment, duly executed and delivered by the Borrower, the Parent, each
Subsidiary Guarantor and the Required Lenders;
C.    the Administrative Agent shall have received an amendment fee letter, duly
executed and delivered by the Borrower, in form and substance satisfactory to
the Administrative Agent;
D.    the Administrative Agent shall have received a final executed copy of the
Wireless Data and Application Agreement entered into between Sprint/United
Management Company and NextRadio LLC, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent;
E.    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the New Subsidiary,
the authorization of the transactions contemplated hereunder and under the
Credit Documents, the incumbency of their respective authorized officers and any
other legal matters relating to the New Subsidiary, this Amendment or the
transactions contemplated hereunder and under the Credit Documents, all in form
and substance satisfactory to the Administrative Agent and its counsel;
F.    the Administrative Agent shall have received the results of a recent Lien
search in the jurisdictions where assets of the New Subsidiary are located, and
such searches shall reveal no Liens on any of the assets of the New Subsidiary
except for Liens permitted by Section 6.02 of the Credit Agreement;
G.    the execution and delivery by the Subsidiary Guarantors of an Affirmation
of Guaranty and Collateral Documents in the form of Exhibit A hereto; and
H.    the Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrower has paid all fees and, to the extent
billed, expenses payable by the Borrower hereunder on the Amendment Effective
Date.
§5.    New Subsidiary Covenant. The Borrower shall comply (or cause the New
Subsidiary to comply) with the provisions of Section 5.13 of the Credit
Agreement applicable to newly formed Subsidiaries and execute and deliver the
documentation required pursuant thereto (including, without limitation,
executing and delivering a joinder to the Credit Agreement, Security Agreement,
Pledge Agreement and Subsidiary Guaranty) on or before August 11, 2013, all such
documentation in form and substance reasonably satisfactory to the
Administrative Agent. Failure to comply with this Section 5 shall be an
immediate Event of Default.
§6.    Representations and Warranties. The Parent and the Borrower each hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
A.    Representations and Warranties. Each of the representations and warranties
contained in Article III of the Credit Agreement and Section 2 of the Security
Agreement were true and correct in all material respects (except to the extent
such representations






--------------------------------------------------------------------------------



and warranties are already qualified by materiality, in which case, such
representations and warranties were true and correct in all respects) when made,
and, after giving effect to this Amendment, are true and correct in all material
respects on and as of the date hereof (except to the extent such representations
and warranties are already qualified by materiality, in which case, such
representations and warranties are true and correct in all respects), except to
the extent that such representations and warranties relate specifically to a
prior date, then such representations and warranties are true and correct in all
material respects on and as such earlier date (except to the extent such
representations and warranties are already qualified by materiality, in which
case, such representations and warranties are true and correct in all respects).
B.    Enforceability. The execution and delivery by the Borrower and the Parent
of this Amendment, and the performance by the Borrower and the Parent of this
Amendment, the Credit Agreement and the Security Agreement are within the
corporate authority of each of the Borrower and the Parent and have been duly
authorized by all necessary corporate proceedings. This Amendment, the Credit
Agreement and the Security Agreement constitute valid and legally binding
obligations of each of the Borrower and the Parent, enforceable against it in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights in general.
C.    No Default or Event of Default. No Default or Event of Default has
occurred and is continuing, and after giving effect to this Amendment, no
Default or Event of Default will result from the execution, delivery and
performance by the Parent and the Borrower of this Amendment or from the
consummation of the transactions contemplated herein.
§7.    No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Credit
Documents remain unchanged and (b) all of the terms and conditions of the Credit
Agreement and the other Credit Documents are hereby ratified and confirmed and
remain in full force and effect. Nothing herein shall be construed to be an
amendment, consent or a waiver of any requirements of the Parent, the Borrower
or of any other Person under the Credit Agreement and the other Credit Documents
except as expressly set forth herein. Nothing in this Amendment shall be
construed to imply any willingness on the part of any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement and the other Credit Documents. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement, the
Security Agreement and the Subsidiary Guaranty to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Credit Agreement, the Security Agreement and the Subsidiary Guaranty, as
applicable, as amended hereby. For the avoidance of doubt, this Amendment shall
constitute a “Credit Document” under the Credit Agreement and each other Credit
Document.
§8.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03(a) of the Credit Agreement to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by the Administrative Agent
in connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
§9.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by each party on a separate counterpart, each of which when
so executed and






--------------------------------------------------------------------------------



delivered shall be an original, but all of which together shall constitute one
instrument. In proving this Amendment, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.
§10.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
§11.    Governing Law; Captions. This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York.
The captions in this Amendment are for convenience of reference only and shall
not define or limit the provisions hereof.
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
The Borrower:
 
 
 
 
 
EMMIS OPERATING COMPANY
 
 
 
 
By:
/s/ J. Scott Enright
 
 
Name:
J. Scott Enright
 
 
Title:
Executive Vice President,
 
 
General Counsel and Secretary
 
 
 
 

The Parent:
 
 
 
 
 
EMMIS COMMUNICATIONS CORPORATION
 
 
 
 
By:
/s/ J. Scott Enright
 
 
Name:
J. Scott Enright
 
 
Title:
Executive Vice President,
 
 
General Counsel and Secretary
 
 
 
 

Required Lenders:
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Thomas W. Harrison
 
 
Name:
Thomas W. Harrison
 
Title:
Senior Vice President
 
 
Authorized Officer

GENERAL ELECTRIC CAPITAL CORPORATION
 
 
 
 
By:
/s/ Marshall T. Mangum, III
 
 
Name:
Marshall T. Mangum, III
 
Title:
Duly Authorized Signatory







--------------------------------------------------------------------------------



FIFTH THIRD BANK
 
 
 
 
By:
/s/ William Krummen
 
 
Name:
William Krummen
 
Title:
Vice President



ADMINISTRATIVE AGENT
 
 
 
 
 
JP MORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Thomas W. Harrison
 
 
Name:
Thomas W. Harrison
 
Title:
Senior Vice President
 
 
Authorized Officer













--------------------------------------------------------------------------------




EXHIBIT A
AFFIRMATION OF GUARANTY AND COLLATERAL DOCUMENTS
Each of the undersigned (collectively, the “Subsidiary Guarantors”) acknowledges
receipt of a copy of that certain First Amendment to Credit Agreement, Security
Agreement and Subsidiary Guaranty dated as of the date hereof (the “Amendment”)
relating to the Credit Agreement dated as of December 28, 2012, the “Credit
Agreement”) referred to therein, consents to the Amendment and each of the
transactions referenced therein, hereby reaffirms its obligations under the
Subsidiary Guaranty and each Collateral Document to which it is a party and
agrees that all references in any such other Credit Document to the “Credit
Agreement” shall mean and be a reference to the Credit Agreement as amended by
the Amendment. Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings ascribed to such terms in the Credit Agreement, as
amended by the Amendment. Although the Subsidiary Guarantors have been informed
of the matters set forth herein and have acknowledged and consented to same,
each Subsidiary Guarantor understands that neither the Administrative Agent nor
any Lender has any obligation to inform the Subsidiary Guarantors of such
matters in the future or to seek any Subsidiary Guarantor’s acknowledgment or
consent to future amendments or waivers, and nothing herein shall create such a
duty.
Dated as of August 9, 2013.
Subsidiary Guarantors:

EMMIS INDIANA BROADCASTING, L.P.,
EMMIS RADIO LICENSE, LLC,
EMMIS RADIO, LLC,
EMMIS LICENSE CORPORATION OF NEW YORK,
EMMIS RADIO LICENSE CORPORATION OF NEW YORK,
EMMIS INTERNATIONAL BROADCASTING CORPORATION,
EMMIS RADIO HOLDING CORPORATION, EMMIS RADIO HOLDING II CORPORATION,
EMMIS PUBLISHING CORPORATION,
LOS ANGELES MAGAZINE HOLDING COMPANY, INC.,
MEDIATEX COMMUNICATIONS CORPORATION,
EMMIS PUBLISHING, L.P.,
ORANGE COAST KOMMUNICATIONS, INC.


By:
/s/ J. Scott Enright
 
 
Name:
J. Scott Enright
 
 
Title:
Executive Vice President,
 
 
General Counsel and Secretary





--------------------------------------------------------------------------------




EXHIBIT B






--------------------------------------------------------------------------------




CHI:2758801.8
EXHIBIT C


